RALPH B. GUY, JR., Circuit Judge.
Defendants, the Secretary of Health and Human Services and Michigan’s Director of the Department of Social Services (DDS), appeal the district court’s summary judgment for plaintiffs in this statutory construction case involving the Aid to Families with Dependent Children program. We are asked to decide whether the district court erred in holding that a federal regulation, 45 C.F.R. § 224.51, allowing sanctions for termination of employment contravenes the authorizing statute, 42 U.S.C. § 602(a)(19)(F), and whether the district court erred in holding that the Michigan policy of sanctioning work incentive program participants who terminate employment contravenes 42 U.S.C. § 602(a)(19)(F).
We hold that both the federal regulation and the Michigan policy allowing sanctions for termination of self-obtained employment fall within the authorization grant of 42 U.S.C. § 602(a)(19)(F). We shall, therefore, reverse the judgment of the district court.
I.
Plaintiffs’ suit challenges a reduction in the family’s Aid to Families with Dependent Children-Unemployed Parent (AFDC-U) benefits. On February 14, 1987, at a time when the Boettger family was receiving AFDC-U benefits, Mr. Boettger obtained a job through his own efforts. However, Mr. Boettger voluntarily terminated that employment two days later — a termination determined by Michigan’s DDS to be “without good cause.” The Michigan Department of Social Services notified the Boettger family that, in compliance with a state sanction policy, their AFDC-U benefits would be terminated for three months.
Plaintiffs filed suit to enjoin the termination of benefits. The district court found that the federal regulation, 45 C.F.R. § 224.51, and Michigan’s policy of imposing sanctions in this type of situation contravened the federal authorizing statute, 42 U.S.C. § 602(a)(19)(F).1 The district court granted summary judgment for plaintiffs on those two issues, 714 F.Supp. 272, and enjoined defendants from imposing AFDC-U sanctions against plaintiffs for the termination in question.
II.
The AFDC program is a cooperative federal-state effort established by Congress in 1935 to enable each state to furnish financial assistance to certain needy children and the parents or relatives with whom they live. The goals of the AFDC program are to “help maintain and strengthen family life” and to assist “parents or relatives to attain or retain capability for the maximum self-support and personal independence.” 42 U.S.C. § 601.
*1185States are not required to participate in the AFDC program, but states wishing to do so must submit plans to the Secretary for approval. 42 U.S.C. § 602(b). If the Secretary approves the state plan, the state becomes eligible for approximately half of the program’s funding from the federal government. 42 U.S.C. § 603. The AFDC program is administered locally by states, which must comply with federal requirements governing the operation of the program. See King v. Smith, 392 U.S. 309, 333 n. 34, 88 S.Ct. 2128, 2141 n. 34, 20 L.Ed.2d 1118 (1968).
In 1967, Congress made significant changes to the AFDC program, including the creation of the Work Incentive Program (WIN). 42 U.S.C. § 630 et seq. The purpose of the WIN program is to encourage AFDC recipients to seek and retain employment and to become independent. As expressed by Congress, the program is designed “to assist participants in securing and retaining employment and securing possibilities for advancement.” 42 U.S.C. § 633(d).
Most AFDC recipients over 16 years of age are required to register under the WIN program in order to receive benefits, and Mr. Beottger was a mandatory WIN registrant.2
The federal statutory provision at issue, 42 U.S.C. § 602(a)(19)(F), sets forth sanctions applicable to WIN program participants. The statute mandates that any state participating in the program provide for sanctions in two instances: (1) when an individual has “refused without good cause to participate under a work incentive program”; or (2) when an individual has “refused without good cause to accept employment ... offered through the public employment offices of the State, or ... otherwise offered by an employer.” 3
Both the federal regulation and the Michigan state policy allow sanctions in other situations, including termination of employment. The federal regulation, 45 C.F.R. § 224.51(a), provides that sanctions may be imposed in four instances: when an individual (1) has “failed or refused without good cause to participate in the program”; (2) has “terminated employment”; (3) has “refused to accept employment”; or (4) has “reduced earnings without good cause.” Id.4 Thus, the federal regulation allows sanctions in two situations not specifically mentioned in the authorizing statute: termination of employment and reduction of earnings without good cause. The state policy defines a voluntary termination of a job obtained through state or individual *1186efforts as a noncompliance action and allows sanctions for such noncompliance.5
III.
Defendants argue that the federal regulation is based on a reasonable construction of the relevant statute and that the district court erred by failing to defer to the Secretary’s interpretation. Defendants further claim that the district court incorrectly used a “formalistic interpretation” of the statute, an interpretation that “conflicts with the expressed objectives of the WIN program.”
For the federal regulation and the state policy to be valid, they must be consistent with the statutory purpose. To the extent they are inconsistent with the controlling statute, they are invalid. King v. Smith, 392 U.S. 309, 333 n. 34, 88 S.Ct. 2128, 2141 n. 34, 20 L.Ed.2d 1118 (1968). It is hard to argue that the regulations are not consistent with the overall purpose of the WIN legislation to reduce welfare costs and return AFDC recipients to gainful employment. Plaintiffs argue not so much “statutory purpose” as they do “plain meaning.” Put another way, even after a court looks to the broad purpose of a statute, it still must give effect to the words actually used by Congress to achieve that purpose.
Not all problems of statutory interpretation are the same, however. Sometimes Congress uses language which is ambiguous or internally inconsistent. At other times, it uses language which is general to the point that some interpretation is required. The immediate audience is not always the same either. Criminal statutes, for example, must provide clear cut directives to all persons. There is no intermediary to provide further clarification between Congress and the persons who are subject to penalty.
General welfare statutes, on the other hand, almost always involve Congress speaking in the first instance to an intermediary, and that intermediary is usually a federal agency. Congress, in effect, says to the federal agency, “Here is what we want to do — see that it’s done!” It is up to the federal agency to put some flesh on the skeleton, and this is the reason why federal agencies have the authority to promulgate rules and regulations. Agency action generally does not stem from any desire to usurp the legislation function but, rather, is mandated by the necessarily incomplete marching orders received. It seems to us that this is particularly true in a situation, such as we have here, where the agency must not only discern the intention of Congress but also must itself promulgate rules and regulations to follow for states who wish to participate in the program.
It is not at all unusual or illogical then that the rule has emerged that courts should follow an agency’s construction of a statute unless “there are compelling reasons that [the agency interpretation] is wrong.” Red Lion Broadcasting Co. v. FCC, 395 U.S. 367, 381, 89 S.Ct. 1794, 1802, 23 L.Ed.2d 371 (1969). Although this rule is often justified on the basis of agency “expertise,” that certainly is not the only justification for the rule. The agencies are compelled to interpret congressional enactments in order to carry forward the programs mandated by Congress. The courts should not thwart them in their mission unless it is clear they have exceeded their legislative charter or in some way offended the Constitution. What then does all this lead to when applied to the facts here?
*1187To begin with, Mr. Boettger was on notice that, if without good cause he terminated the job he secured on his own, he was subject to sanctions. The state regulations spell that out in no uncertain terms. Second, he did quit his job without good cause, and makes no challenge to that determination or the procedures afforded to reach that determination. In fact, the only argument Boettger has is a variation on the old “lead a horse to water” theme; you can lead a man to a job, but you cannot make him keep it. Since the purpose of the federal program is to put welfare recipients back into the mainstream, it would seem that the ability of a recipient to terminate employment at his or her election is totally inconsistent with the aims of Congress. The justifications that plaintiffs urge for this illogical result are three in number.
First, Boettger argues that Congress did not use the word “terminate” when discussing sanctions; therefore, it is conduct that Congress did not intend to be sanction-able. As our previous discussion of congressional intent might presage, we find this argument bordering on the disingenuous. It would make no sense to spend millions of dollars of public money helping people find a job if they could simply quit at their pleasure without sanction. To our minds, it is not stretching the language used by Congress to hold that one who takes a job and then quits two days later has “refused without good cause to accept employment.”
Second, Mr. Boettger contends that since he found this job himself he ought to be able to quit when he wants. If not, argues Boettger, no one will look for a job on his own. Whatever superficial appeal this proposition may have in the abstract vanishes when it is placed in the context of the WIN program. Mr. Boettger is certainly free to find and quit as many jobs as he sees fit, so long as he does not ask to be supported by public funds in the process. It would be the antithesis of congressional intent to set up a program in which it was the responsibility of the state to find work for the unemployed to the exclusion of their own efforts.
Plaintiffs’ last argument is that, since 42 U.S.C. § 602(a)(8)(B) specifically refers to termination of employment without good cause, the omission of similar language from 42 U.S.C. § 602(a)(19)(F) must be meaningful. We agree, except we attach a different meaning to it than that offered by the plaintiffs. Section 602(a)(19)(F) deals with the sanctions that are to be imposed in the event an aid recipient refuses to participate in the WIN program or refuses employment offered. Section 602(a)(8)(B), on the other hand, involves that part of the statute which deals with what income is to be counted and what income is to be disregarded in determining entitlement to benefits. Thus, section 602(a)(8)(B) provides in relevant part:
(B) provide that (which respect to any month) the State agency—
(i) shall not disregard, under clause (ii), (iii), or (iv) of subparagraph (A), .any earned income of any one of the persons specified in- subparagraph (A)(ii) if such person—
(I) terminated his employment or reduced his earned income without good cause within such period (of not less than thirty days) preceding such month as may be prescribed by the Secretary;
(II) refused without good cause, within such period preceding such month as may be prescribed by the Secretary, to accept employment in which he is able to engage which is offered through the public employment offices of the State, or is otherwise offered by an employer if the offer of such employer is determined by the State or local agency administering the State plan, after notification by the employer, to be a bona fide offer of employment....
42 U.S.C. § 602(a)(8)(B) (1990 Supp.). Although the language is not the easiest to understand, when “translated,” it simply means that you cannot quit a job or refuse a job to become eligible for benefits. It is difficult to see how these provisos support an argument that, when one is already receiving benefits from the program, terminating employment is to be disregarded. *1188If anything, we believe the language used in the eligibility criteria supports the Secretary’s interpretation of the language in the sanctions section.
The summary judgment granted to the plaintiffs is REVERSED.

. The court, pursuant to United Mine Workers v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 1139, 16 L.Ed.2d 218 (1966), dismissed without prejudice plaintiffs’ state law claim that the Michigan practice violated Michigan law.


. Persons who are working at least 30 hours per week are exempt from registering under the federal statute. 42 U.S.C. § 602(a)(19)(A)(vii). However, the Michigan work incentive demonstration project only exempts persons working at least 40 hours per week. 1986 Mich.Pub.Act No. 134 § 25(i). Congress has authorized the Secretary to waive certain requirements if the state requests, and the Secretary has approved Michigan’s modification of the full-time work exemption. 42 U.S.C. § 1315(b)(2)(A).


. 42 U.S.C. § 602(a)(19)(F) (1990 Supp.) provides in relevant part:
A State plan for aid and services to needy families with children must—
(19) provide—
(F) that if ... any ... individual has been found by the Secretary of Labor under section 633(g) of this title to have refused without good cause to participate under a work incentive program established by part C of this subchapter with respect to which the Secretary of Labor has determined his participation is consistent with the purposes of such part C, or to have refused without good cause to accept employment in which he is able to engage which is offered through the public employment offices of the State, or is otherwise offered by an employer if the offer of such employer is determined, after notification by him, to be a bona fide offer of employment—
(ii) if the parent who has been designated as the principal earner, for purposes of section 607 of this title, makes such refusal, aid will be denied to all members of the family....


.45 C.F.R. § 224.51(a) provides in relevant part:
A State plan under Title IV-A of the Act shall provide that:
(a) When an AFDC recipient, who is a mandatory registrant in the WIN program, has been found to have failed or refused without good cause to participate in the program or has terminated employment, or has refused to accept employment or reduced earnings without good cause ... sanctions shall apply....


. The Michigan DSS Services Manual, item 402 at 7-9, sets forth the state policies relevant to Michigan's WIN program, the Michigan Opportunity & Skills Training program (MOST):
MOST registrants are subject to work requirement compliance as long as they are receiving public assistance.
Non-Compliance may occur in the MOST program when a registrant:
1. Demonstrates by repeated failures (more than one) to participate in a work/training assignment....
2. Demonstrates an overt refusal to participate. A single occasion of such a refusal constitutes non-compliance and a good cause determination must follow. Some examples are....
Voluntarily quits a job, whether or not it was obtained through MOST Program participation.